DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 8, 10, 12, 16, 18, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Otsuka et al. (US PG. Pub. 2020/0075529) in view of Pavlov et al. (US PG. Pub. 2018/0261975) and further in view of Hino et al. (US PG. Pub. 2020/0027839).

Regarding claim 1 – Otsuka teaches a metal-core printed circuit board (MCPCB) apparatus (figs. 27A-27B, 2) comprising: a rigid, metal heat sink layer (14 [paragraph 0161] Otsuka states, “thick copper layer 14”); at least one electrically conductive top layer (18A [paragraph 0161] Otsuka states, “copper layer 18A”) having at least one conductive trace (18A(GP) [paragraph 0232] Otsuka states, “a pattern-formed second thick copper layers 18A, 18A(GP), 18A (SP)”) having a specific thickness ([paragraph 0217] Otsuka states, “the thickness t2 of the second thick copper layer 18A is preferably 
	Otsuka does not explicitly teach wherein the switching element comprises a high-current, ultra-narrow driver circuit of a GaN (Gallium Nitride) MQSFET (Metal-Oxide Semiconductor Field-Effect Transistor) type; and wherein a thickness of the rigid, metal heat sink layer is greater than a thickness of the at least one electrically conductive top layer.

 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the apparatus having a switching element GaN based FET as taught by Otsuka with the switching element that is of a GaN MOSFET type as taught by Pavlov because Pavlov states, “The material and electronic properties of GaN transistor offer a number of advantages over high power silicon alternatives: [0118] high dielectric strength [0119] high operating temperature [0120] high current density [0121] high speed switching [0122] low on-resistance” [paragraph 0117].
 	Hino teaches a rigid, metal heat sink layer (fig. 1, 4 [paragraph 0047] Hino states, “heat sink 4 is made of copper”); at least one electrically conductive top layer (3b [paragraph 0054] circuit surface 3b) having at least one conductive trace (traces connected to terminal 7B), and wherein a thickness of the rigid, metal heat sink layer ([paragraph 0047] Hino states, “heat sink 4…and a thickness of 3 mm or more and 20 mm or less”) is greater than a thickness of the at least one electrically conductive top layer ([paragraph 0095] Hino states, “The conductive metal plate 10A and the conductive metal plate 10B each have a thickness of 0.2 mm or more and 1 mm or 
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the metal-core printed circuit board having a rigid, metal heat sink layer and a conductive top layer each having a specific thickness as taught by Otsuka in view of Pavlov with the rigid, metal heat sink being thicker than that of the conductive top layer as taught by Hino because Hino states, “The heat sink 4 is made of copper…a thickness of 3 mm or more and 20 mm or less, for example, with a large heat capacity.” [paragraph 0047]. The increased thickness will increase the heat capacity of the rigid, metal heat sink layer.

Regarding claim 4 – Otsuka in view of Pavlov and Hino teach the apparatus of claim 1, wherein the high-current, ultra-narrow driver circuit (fig. 7 [title] Pavlov states, “Laser Driver”) is capable of driving peak currents of greater than 50A in a full -wave half-maximum (FWHM) pulse width of less than 10ns (figure 8 shows the I_Laser jumping up well past 50A and having a pulse width of less than 10ns; claimed function is shown by the graphs shown in figure 8).

Regarding claim 8 – Otsuka in view of Pavlov and Hino teach the apparatus of claim 1, wherein the at least one dielectric layer (Otsuka; fig. 27B, 16) has a thickness of between 0.006 inches and 0.002 inches ([paragraph 0166] Otsuka states, “the insulating sheet layer 16 is equal to or greater than 5 W/mK and the thickness thereof is 

Regarding claim 10 – Otsuka teaches a method of generating an ultra-narrow, high current pulse driver (discussed in paragraph 0298, further explained below) with a metal-core printed circuit board (MCPCB) (figs. 27A-27B, 2), the method comprising: providing the MCPCB (2) having: a rigid, metal heat sink layer (14 [paragraph 0161] Otsuka states, “thick copper layer 14”); at least one electrically conductive top layer (18A [paragraph 0161] Otsuka states, “copper layer 18A”) having at least one conductive trace (18A(GP) [paragraph 0232] Otsuka states, “a pattern-formed second thick copper layers 18A, 18A(GP), 18A (SP)”) having a specific thickness ([paragraph 0217] Otsuka states, “the thickness t2 of the second thick copper layer 18A is preferably equal to or greater than 2 mm”); at least one electrically insulating dielectric layer (16 [paragraph 0166] Otsuka states, “As the insulation layer 16, a semi-cured material sheet layer including an epoxy based resin, polyimide based resin”) positioned between the conductive top layer (18A) and the rigid, metal heat sink (14), wherein the electrically insulating dielectric layer (16) has a thickness of less than 0.007 inches ([paragraph 0166] Otsuka states, “the insulating sheet layer 16 is equal to or greater than 5 W/mK and the thickness thereof is approximately 0.1 mm to approximately 0.3 mm”; .1mm = .0039 inches) and a lower dielectric constant (Ur) than FR-4 (FR-4 has a dielectric constant of 4.25-4.55 (see previous NPL), polyimide is known to be 3.4 as shown on the attached NPL); and a switching element (22 [paragraph 0242] Otsuka states, “as the 
 	Otsuka does not explicitly teach a method of generating an ultra-narrow, high-current pulse driver; and a switching element, wherein the switching element comprises a high-circuit, ultranarrow drives circuit of a GaN (Gallium Nitride) MQSFET (Metal-Oxide Semiconductor Field-Effect Transistor) type; and generating an ultra-narrow, high-current pulse; and wherein a thickness of the rigid, metal heat sink layer is greater than a thickness of the at least one electrically conductive top layer.
 	Pavlov teaches a method of generating an ultra-narrow, high-current pulse driver (figs. 8-9; [title] Pavlov states, “Laser driver”); and a switching element (“V_Switch”), wherein the switching element comprises a high-circuit, ultranarrow drives circuit of a GaN (Gallium Nitride) MQSFET (Metal-Oxide Semiconductor Field-Effect Transistor) type ([paragraph 0046] Pavlov states, “the MOSFET driver is operable to drive the Gallium Nitride transistor with a pulse signal having positive and negative components”); 
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the apparatus having a GaN transistor as taught by Otsuka with the switching element that is of a GaN MOSFET type as taught by Pavlov because Pavlov states, “The material and electronic properties of GaN transistor offer a number of advantages over high power silicon alternatives: [0118] high dielectric strength [0119] high operating temperature [0120] high current density [0121] high speed switching [0122] low on-resistance” [paragraph 0117].
 	Hino teaches a rigid, metal heat sink layer (fig. 1, 4 [paragraph 0047] Hino states, “heat sink 4 is made of copper”); at least one electrically conductive top layer (3b [paragraph 0054] circuit surface 3b) having at least one conductive trace (traces connected to terminal 7B), and wherein a thickness of the rigid, metal heat sink layer ([paragraph 0047] Hino states, “heat sink 4…and a thickness of 3 mm or more and 20 mm or less”) is greater than a thickness of the at least one electrically conductive top layer ([paragraph 0095] Hino states, “The conductive metal plate 10A and the conductive metal plate 10B each have a thickness of 0.2 mm or more and 1 mm or less.”; metal plate layers 10A/10B of figure 5 appears structurally equivalent to that of conductive top layer 3b of figure 1 and is reasonable that they will have the same/similar thick (.2 mm – 1 mm)).
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the metal-core printed circuit board having a rigid, metal heat sink layer and a conductive top layer each having a 

Regarding claim 12 – Otsuka in view of Pavlov and Hino teach the method of claim 10, wherein the high-current, ultra-narrow driver circuit (fig. 7 [title] Pavlov states, “Laser Driver”) is capable of driving peak currents of greater than 50A in a full -wave half-maximum (FWHM) pulse width of less than 10ns (figure 8 shows the I_Laser jumping up well past 50A and having a pulse width of less than 10ns; claimed function is shown by the graphs shown in figure 8).

Regarding claim 16– Otsuka in view of Pavlov and Hino teach the method of claim 10, wherein the at least one dielectric layer (Otsuka; fig. 27B, 16) has a thickness of between 0.006 inches and 0.002 inches ([paragraph 0166] Otsuka states, “the insulating sheet layer 16 is equal to or greater than 5 W/mK and the thickness thereof is approximately 0.1 mm to approximately 0.3 mm”; .1mm = .0039 inches), or between 0.005 inches and 0.001 inches, or between 0.002 inches and 0.001 inches, or less than 0.001 inches.

Regarding claim 18 – Otsuka in view of Pavlov and Hino teach the method of claim 10, wherein a resulting peak current (Pavlov; fig. 8 shows current “A”) is greater than 50 

Regarding claim 19 – Otsuka teaches an electrically-activated product (figs. 27A-27B) comprising: a power source (ST [paragraph 0221] Otsuka states, “source terminal ST”); a metal-core printed circuit board (MCPCB) (2) having: a rigid, metal heat sink (14 [paragraph 0161] Otsuka states, “thick copper layer 14”); at least one electrically conductive layer top layer (18A [paragraph 0161] Otsuka states, “copper layer 18A”) having a specific thickness ([paragraph 0217] Otsuka states, “the thickness t2 of the second thick copper layer 18A is preferably equal to or greater than 2 mm”); at least one electrically insulating dielectric layer (16 [paragraph 0166] Otsuka states, “As the insulation layer 16, a semi-cured material sheet layer including an epoxy based resin, polyimide based resin”) positioned between the conductive top layer (18A) and the rigid, metal heat sink (14), wherein the electrically insulating dielectric layer (16) has a thickness of less than 0.007 inches ([paragraph 0166] Otsuka states, “the insulating sheet layer 16 is equal to or greater than 5 W/mK and the thickness thereof is approximately 0.1 mm to approximately 0.3 mm”; .1mm = .0039 inches) and a lower dielectric constant (Ur) than FR-4 (FR-4 has a dielectric constant of 4.25-4.55, polyimide is known to be 3.4 as shown on the attached NPL); and a switching element (22 [paragraph 0242] Otsuka states, “as the semiconductor power device 22, it may include any one of a Si based IGBT, a Si based MOSFET, a SiC based MOSFET, a SiC based 
 	Otsuka does not explicitly teach wherein the switching element comprises high-current, ultranarrow driver circuit of a GaN (Gallium Nitride) MQSFET (Metal-Oxide Semiconductor Field-Effect Transistor) type and wherein, in response to an applied voltage from the power source, and generates an ultra-narrow, high current pulse; and wherein a thickness of the rigid, metal heat sink layer is greater than a thickness of the at least one electrically conductive top layer.
 	Pavlov teaches an apparatus (fig. 7 [title] Pavlov states, “Laser Driver”) wherein the apparatus further comprises a switching element (“V_Switch”), wherein the switching element of the high-current, ultra-narrow driver circuit (see “ultra-narrow” pulse shown in figure 8) is of a GaN (Gallium Arsenide) MOSFET (Metal-Oxide Semiconductor Field-Effect Transistor) type ([paragraph 0046] Pavlov states, “the MOSFET driver is operable to drive the Gallium Nitride transistor with a pulse signal having positive and negative components”); and generating an ultra-narrow (see “ultra-narrow” pulse shown in figure 8), high-current pulse (figure 8 shows the high-current pulse for I_Laser (A)).
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the apparatus having a GaN transistor as taught by Otsuka with the switching element that is of a GaN MOSFET 
 	Hino teaches a rigid, metal heat sink layer (fig. 1, 4 [paragraph 0047] Hino states, “heat sink 4 is made of copper”); at least one electrically conductive top layer (3b [paragraph 0054] circuit surface 3b) having at least one conductive trace (traces connected to terminal 7B), and wherein a thickness of the rigid, metal heat sink layer ([paragraph 0047] Hino states, “heat sink 4…and a thickness of 3 mm or more and 20 mm or less”) is greater than a thickness of the at least one electrically conductive top layer ([paragraph 0095] Hino states, “The conductive metal plate 10A and the conductive metal plate 10B each have a thickness of 0.2 mm or more and 1 mm or less.”; metal plate layers 10A/10B of figure 5 appears structurally equivalent to that of conductive top layer 3b of figure 1 and is reasonable that they will have the same/similar thick (.2 mm – 1 mm)).
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the metal-core printed circuit board having a rigid, metal heat sink layer and a conductive top layer each having a specific thickness as taught by Otsuka in view of Pavlov with the rigid, metal heat sink being thicker than that of the conductive top layer as taught by Hino because Hino states, “The heat sink 4 is made of copper…a thickness of 3 mm or more and 20 mm or less, for example, with a large heat capacity.” [paragraph 0047]. The increased thickness will increase the heat capacity of the rigid, metal heat sink layer.

Regarding claim 21– Otsuka in view of Pavlov and Hino teach the electrically-activated product of claim 19, wherein the at least one dielectric layer (Otsuka; fig. 27B, 16) has a thickness of between 0.006 inches and 0.002 inches ([paragraph 0166] Otsuka states, “the insulating sheet layer 16 is equal to or greater than 5 W/mK and the thickness thereof is approximately 0.1 mm to approximately 0.3 mm”; .1mm = .0039 inches), or between 0.005 inches and 0.001 inches, or between 0.002 inches and 0.001 inches, or less than 0.001 inches.

Claims 5-6 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Otsuka et al. in view of Pavlov et al. and further in view of Hino et al. as applied to claim 1 above, and further in view of Lauffer et al. (US Patent 6252179).

Regarding claim 5 – Otsuka in view of Pavlov and Hino teach the apparatus of claim 1, but fail to teach wherein the at least one conductive trace further comprises a top conductive layer and a bottom conductive layer, wherein the at least one dielectric layer is positioned between the top conductive layer and the bottom conductive layer.
 	Lauffer teaches a metal-core printed circuit board (MCPCB) (fig. 1, [title] Lauffer states, “Electronic package on metal carrier”) wherein the at least one conductive trace (fig. 1, 13, 20a, 20b, 18) further comprises a top conductive layer (20a, 20b, 18) and a bottom conductive layer (13), wherein the at least one dielectric layer (29 [column 5 line 11] Lauffer states, “dielectric layer 29”) is positioned between the top conductive layer (20a, 20b, 18) and the bottom conductive layer (13).


Regarding claim 6 – Otsuka in view of Pavlov, Hino and Lauffer teach the apparatus of claim 5, wherein a polymer dielectric layer (Lauffer; fig. 1, 12 [column 3 line 3-10] Lauffer states, “dielectric layer 12…resins used in this invention include epoxy polymer resins”) is positioned between the bottom layer (13) and the rigid, metal heat sink (11).

Regarding claim 13 – Otsuka in view of Pavlov and Hino teach the method of claim 10, but fail to teach wherein the at least one conductive trace further comprises a top conductive layer and a bottom conductive layer, wherein the at least one dielectric layer is positioned between the top conductive layer and the bottom conductive layer.
 	Lauffer teaches a metal-core printed circuit board (MCPCB) (fig. 1, [title] Lauffer states, “Electronic package on metal carrier”) wherein the at least one conductive trace (fig. 1, 13, 20a, 20b, 18) further comprises a top conductive layer (20a, 20b, 18) and a bottom conductive layer (13), wherein the at least one dielectric layer (29 [column 5 line 
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the method of forming a metal-core printed circuit board (MCPCB) having a conductive trace on the top of the dielectric layer as taught by Otsuka in view of Pavlov and Hino with the added bottom conductive layer below the dielectric layer as taught by Lauffer because Lauffer states, “conductive circuit layer 13 (e.g., a secondary voltage circuit”)” [column 5 line 14-15]. Additional conductive layers will allow different voltages required by different components mounted on the MCPCB. More circuit layers allows for increased circuit density.

Regarding claim 14 – Otsuka in view of Pavlov, Hino and Lauffer teach the method of claim 13, wherein a polymer dielectric layer (Lauffer; fig. 1, 12 [column 3 line 3-10] Lauffer states, “dielectric layer 12…resins used in this invention include epoxy polymer resins”) is positioned between the bottom layer (13) and the rigid, metal heat sink (11).

Claims 9 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Otsuka et al. in view of Pavlov et al. and Hino et al. as applied to claim 1 above, and further in view of Raring et al. (US PG. Pub. 2017/0051884).

Regarding claim 9 – Otsuka in view of Pavlov and Hino teach the apparatus of claim 1, but fails to teach wherein the MCPCB is used in at least one of: a LIDAR source, or a laser illumination source.

 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the apparatus as taught by Otsuka in view of Pavlov and Hino with a LIDAR source being implemented upon the MCPCB as taught by Raring because LIDAR has been shown to be applicable in object detection and will have heat dissipation requirements that will be effectively mitigated by the metal-core printed circuit board (MCPCB).

Regarding claim 17 – Otsuka in view of Pavlov and Hino teach the method of claim 10, but fails to teach wherein the MCPCB is used in at least one of: a LIDAR source, or a laser illumination source.
 	Raring teaches wherein a MCPCB ([paragraph 0412] Raring states, “In addition to custom board designs, there are a number of industry standard board designs that include metal core printed circuit board ( MCPCB)”) is used in at least one of: a LIDAR source ([paragraph 0015] Raring states, “the invention can be applied to applications such as...Light Detection and Ranging (LIDAR)”), or a laser illumination source.
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the apparatus as taught by Otsuka in view of Pavlov and Hino with a LIDAR source being implemented upon the .

Response to Arguments
Applicant's arguments filed 4/29/2021 have been fully considered but they are not persuasive.
Applicant argues, “Otsuka cannot be understood to teach a device free from additional heat sinking components. There is nothing the specification even remotely suggesting that the various device taught by Otsuka are free from additional heat sinking components…Simply put, the absence of illustrate heat sinking components in FIG. 27B, by itself, is not enough to imply a teaching that the device of Otsuka is free of additional heat sinking components…It can hardly be argued that Otsuka teaches a device free from additional heat sinking components when in fact Otsuka includes extensive discussion of heat sinking components and no discussion whatever against the use of heat sinking components” [REMAKRS page 7].
Examiner disagrees. The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Figures 27A-28 of the primary reference Otsuka show a specific embodiment (that is relied upon in the rejection) that can in fact be relied upon to meet the required limitation “wherein the MCPCB is free from additional heat sinking components”. Applicant’s argument that the Otsuka reference shows a plurality embodiments, (specifically arguing 81 different drawings) does not preclude the reference from specific teachings that which would be reasonably understood by one having ordinary skill in the art. Clearly figures 27A-28 do not show any addition heat sinking components (besides the claimed rigid, metal heat sink layer 14), one having ordinary skill in the art when viewing figures 27A-28 would NOT rationally conclude that additional heat sinks would be present. Therefore the reliance on Otsuka appears reasonable and is maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 5712722342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



  	/STEVEN T SAWYER/           Primary Examiner, Art Unit 2847